         A        B         C   D       E         F         G         H
 1   Adkins    Wallace
 2   Baisden Gregory                EXHIBIT A
 3   Baisden Byron                  Class members to be paid
 4   Baisden Charles                $9,100 pursuant to
 5   Browning Lannie                3/29/2018 Mem. Op. & Order (ECF 43)
 6   Burks     Larry
 7   Chambers Brandon M.
 8   Charles   Sonny J.
 9   Cline     Dalis J.
10   Cline     Chad
11   Colegrove Donald
12   Dove      Nicholas
13   Ellis     Michael
14   Ellis     Wesley
15   Fields    Jeff
16   Hall      Johnny L.
17   Hatfield David W.
18   Hatfield Dakoda
19   Hatfield Lacy
20   Hatfield Christopher
21   Hatfield Joshua
22   Hatfield Durik
23   Jones     Johnny L.
24   Jordan    David
25   May       Steven R.
26   Maynard Donald
27   Maynard Raymond E.
28   Mayo      Roger
29   McComas Thomas
30   McDonald Howard
31   McLung Adam L.
32   Sheppard Herrick
33   Sloan     William
34   Sowards Eric
35   Sugg, Jr. Blaine G.
36   Tilley    Charles
37   Toler     Lacy
38   Toler     Darrin
39   Vance     Lannie
40   Vanover David
41   Vanover Randy
42   Varney    Ricky
43   Waddell Ralph T.
44   Walls     Timothy
45   Wittekind Douglas
